Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 28, 2014

The Court of Appeals hereby passes the following order:

A14A2337. HENRY GUY JONES v. THE STATE.

      Henry Guy Jones was indicted for three counts of aggravated stalking. Jones
filed a special demurrer to the indictment, and the Cobb County superior court
granted the demurrer and dismissed the indictment. Jones continued to file pro se
motions in the trial court, and on February 19, 2014, the trial court entered a “Final
Order” noting that the criminal case against Jones had been dismissed, which
rendered all pending motions moot. Jones filed a notice of appeal from this ruling.
      An appeal is subject to dismissal when the questions presented are moot. See
OCGA § 5-6-48 (b) (3). A matter is moot if a ruling would have no practical effect
on the alleged controversy. See Carlock v. Kmart Corp., 227 Ga. App. 356, 361 (3)
(a) (489 SE2d 99) (1997). Here, the trial court’s order granting the special demurrer
ended the criminal prosecution against Jones in Cobb County.1 Under these
circumstances, any issue Jones seeks to raise in this Court is moot. See Royal v. State,
314 Ga. App. 20, 24 (2) (723 SE2d 118) (2012) (where order of nolle prosequi
entered as to count of indictment, issues pertaining to that count rendered moot).
Accordingly, this appeal is hereby DISMISSED as moot.




      1
       Although Jones is in federal prison, his incarceration is wholly unrelated to
the aggravated stalking charges that were dismissed.
Court of Appeals of the State of Georgia
                                 08/28/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.